       Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                )
                                       )
      Plaintiff,                       )
                                       )
vs.                                    )       No. 1:21-cv-00369-CCC
                                       )
C. DANIEL HASSELL,                     )
in his official capacity as            )
SECRETARY OF REVENUE,                  )
DEPARTMENT OF REVENUE,                 )
                                       )
      Defendant.                       )


           The Online Merchants Guild’s Pre-Hearing Memorandum


      Pursuant to the Court’s April 19, 2021 Order (Doc. 29), the Online Merchants

Guild submits the following memorandum on legal issues to be addressed during

tomorrow’s hearing.

                                     Overview

      There are two overarching questions for the hearing: Does the Court have

jurisdiction? And does the Department? The Guild’s answers are, respectively, yes and

no.

      The Guild moved for preliminary injunctive relief on the basis of its personal

jurisdiction argument—i.e., the argument that, under the Due Process Clause, the

Department lacks personal jurisdiction over Guild members based on Amazon’s



                                           1
        Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 2 of 13




decision to store Amazon FBA goods in Amazon’s Pennsylvania warehouses.

Without personal jurisdiction, the Department cannot demand that the Guild’s

members register with the Department. Yet the Department has sent thousands of

online merchants, including a number of Guild members, letters demanding that they

register with the Department based on Amazon’s warehousing choices. The Guild

seeks a preliminary injunction holding that the Department cannot lawfully make

those demands.

       The Department has made various arguments in response, which primarily go

to the Court’s jurisdiction or adjacent justiciability considerations. As the Guild

explained in its briefing, and will further address at the hearing, the Court has and

should exercise its jurisdiction—and should enter the requested injunction.1

                          Issues to Address at the Hearing

       From the Online Merchants Guild’s perspective, the following are the primary

issues the Court will or may need to consider:

    1. Standing: Whether the Guild has associational and/or organizational standing.

    2. Prudential Ripeness: Whether the Guild’s claims are ripe.



1
  The Guild’s complaint also asserts claims under the Commerce Clause and Internet
Tax Freedom Act, 47 U.S.C. § 151, Note. The Guild did not move on those claims
(although some of the testimony during the hearing will likely have crossover value
with respect to those claims). Given the looming May 8, 2021 registration deadline,
the Guild proposes to move stepwise in this case: address justiciability issues and
preliminary injunctive relief on the basis of the Due Process Clause first, and then
turn to the other claims after further targeted discovery.

                                            2
       Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 3 of 13




   3. Abstention: Whether the Court should abstain pursuant to the comity

      doctrine.

   4. The Tax Injunction Act: Whether the Guild’s claims directly seek to enjoin

      acts of assessment, levy or collection, such that the TIA might apply.

   5. Preliminary Injunctive Relief: Whether the Guild is entitled to a preliminary

      injunction prohibiting Director Hassell from making or enforcing demands that

      Guild members register with the Department based on their participation in

      Amazon’s FBA program, under which Amazon may choose to store FBA

      goods in Pennsylvania, among many other locations around the country.

                                          ***

      The Guild will briefly summarize those issues and the Guild’s anticipated

evidence and arguments.

      1. Standing

      The Guild must have Article III standing—either associational or

organizational standing—to bring its claims. Blunt v. Lower Merion Sch. Dist., 767 F.3d

247, 279 (3d Cir. 2014). The only point of dispute appears to be whether the Guild

can meet the injury-in-fact requirement; specifically, whether the Guild’s members

have experienced such injury, and whether the Guild’s mission has been impaired.

The Guild intends to demonstrate that its members, and the organization itself, have

experienced injury-in-fact.




                                            3
       Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 4 of 13




      With respect to its members, in the “pre-enforcement setting,” plaintiffs

experience injury-in-fact when they “inten[d] to engage in a course of conduct

arguably affected with a constitutional interest, but proscribed by statute, and there

exists a credible threat of prosecution [or other consequences] thereunder.” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 160 (2014). The Department’s letters demand

registration and threaten consequences for those who refuse. The Guild intends to

show—through the testimony of Guild member J. Scott Moody and the Guild’s

executive director Paul Rafelson—that Guild members reasonably fear “enforcement

actions” and other consequences if they do not comply. See Doc. 1-3 at 6

(Department of Revenue’s letter to J. Scott Moody’s small business, stating that the

business would face “additional enforcement actions” if it did not register). Those

consequences apparently include exposure to jail time and fines. Because Guild

members’ fears are “not imaginary or wholly speculative,” they have been injured

within the meaning of Article III. Susan B. Anthony List, 573 U.S. at 160 (cleaned up).

      With respect to organizational standing, the Guild intends to show—through

the testimony of its executive director Mr. Rafelson—that the organization has been

forced to divert organizational resources to address the Department’s actions, which

has “perceptibly impair[ed]” the Guild’s activities on other fronts. Blunt, 767 F.3d at

285. That gives the Guild organizational standing in its own right. Thus, the Guild will

demonstrate that it has both associational and organizational standing.




                                            4
        Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 5 of 13




       2. Prudential Ripeness

       The Department argues that the prudential standing doctrine bars

consideration of the Guild’s claims. Setting aside the continuing vitality of that

doctrine, Susan B. Anthony List, 573 U.S. at 167, the Guild intends to demonstrate that

the relevant criteria are “easily satisfied here,” id. For reasons largely similar to those

with respect to injury-in-fact, the parties’ interests are adverse; the issues are concrete

enough for resolution; and denying review would impose substantial hardship on the

Guild’s members. Id. at 167–68; accord Abu-Jamal v. Kane, 96 F. Supp. 3d 447, 458

(M.D. Pa. 2015).

       3. Abstention

       The Department seeks abstention pursuant to the comity doctrine. The

question is whether the Department can satisfy its heavy and “heightened” burden of

persuasion to justify abstention of the Court’s virtually unflagging obligation to

exercise its jurisdiction. Grode v. Mut. Fire, Marine & Inland Ins. Co., 8 F.3d 953, 960 (3d

Cir. 1993); Susan B. Anthony List, 573 U.S. at 167.

       Although the burden is on the Department, the Guild anticipates

demonstrating that the Court should decline to abstain because the Levin

considerations and others cut against abstention. In particular, this is a case involving

fundamental due process rights and federal interests in the interstate e-commerce

economy, which the Commonwealth has no latitude to disregard; state courts are not

better positioned than this one to provide redress, and any administrative remedies are

                                              5
        Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 6 of 13




either unavailable or inadequate with respect to at least some of the injuries at issue;

and this case is not a controversy between competitors—it arises from preferential

treatment of a powerful in-state player as against small outsiders. See Levin v. Commerce

Energy, Inc., 560 U.S. 413, 431–32 (2010); Z&R Cab, LLC v. Phila. Parking Auth., 616

F. App’x 527 (3d Cir. 2015). The Guild intends to elaborate on those points with

testimony from Mr. Moody, Mr. Rafelson, materials in the public record, and

testimony from the Department.

       4. The Tax Injunction Act

       The Department did not directly challenge the Court’s jurisdiction under the

Tax Injunction Act. And from the Guild’s perspective, the Tax Injunction Act is not

in play because the Guild’s claims do not directly seek to restrain an act of

“assessment, levy or collection.” 28 U.S.C. § 1341. Nonetheless, the Guild will be

prepared to address the TIA if necessary.

       As the Supreme Court explained in Direct Marketing Association v. Brohl, 575 U.S.

1 (2015), the TIA only applies where claims seek to directly “stop . . . acts of

assessment, levy or collection.” By contrast, the TIA does not apply to claims

challenging “information gathering” measures, which are “distinct from” and

“precede the steps of assessment and collection.” Id. at 8–9; 11 (cleaned up). That is

so even if even if the claims might secondarily “inhibit[]” acts of assessment, levy or

collection. Id. at 14; see also id. at 12 (“Enforcement of the notice and reporting

requirements may improve Colorado’s ability to assessment and ultimately collect its

                                             6
        Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 7 of 13




sales and use taxes from consumers, but the TIA is not keyed to all activities that may

improve a State’s ability to assess and collect taxes.”).

       The Guild framed its Due Process Claim accordingly. Relevant here, the Guild

challenges the Department’s registration demands, which are analogous to the notice

and reporting obligations the Direct Marketing Association Court held could proceed in

federal district court. Id. at 11. The constitutional reasons the Department lacks that

authority may parallel those that would limit the Department’s powers of assessment,

levy and collection, but the Guild’s personal jurisdiction claim and requested

injunction do not directly target such acts, and are therefore outside the TIA.

       The Department’s brief did not directly challenge the Court’s jurisdiction under

the TIA. But the Department also seems to argue that, insofar as the Guild challenges

the Department’s assertion of power—as reflected in registration demands, not acts

of assessment, levy or collection—the TIA could still strip the Court of jurisdiction.

The Guild disagrees because Direct Marketing Association teaches otherwise; the Court

endorsed a strict, text-based reading of the TIA: suits that do not fall within the

statutory text—because they do not seek to enjoin acts of assessment, levy or

collection—are not barred by the TIA. Thus, any attempt by the Department to

sweep the Guild’s claims under the TIA should fail.

       5. Preliminary Injunctive Relief

       To obtain an injunction, the Guild must “must meet the threshold for the first

two ‘most critical’ factors: it must demonstrate that it can win on the merits (which

                                             7
        Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 8 of 13




requires a showing significantly better than negligible but not necessarily more likely

than not) and that it is more likely than not to suffer irreparable harm in the absence

of preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017).

       Next, the Court considers “the remaining two factors”—possible harm to

others from the grant or denial of the injunction, and the public interest. Id. The

overall question is whether “all four factors, taken together, balance in favor of

granting the requested preliminary relief.” Id.

          a. Likelihood of Success on the Merits

       On the merits, the overarching question is the colorability of the following

argument: Amazon’s unilateral decision to store goods in Amazon’s Pennsylvania

FBA warehouses does not give the Department personal jurisdiction over Guild

members who supplied those goods to Amazon. In other words, participation in FBA

does not create roaming jurisdiction over FBA suppliers in every state where Amazon

decides to store goods for however brief a period of time.

       The Guild’s legal argument flows from precedent establishing that personal

jurisdiction cannot rest on the “unilateral activity” of parties other than the putative

subject of jurisdiction. Walden v. Fiore, 571 U.S. 277, 284–85 (2014). Nor can personal

jurisdiction rest on the stream of commerce carrying a good into a state. Shuker v.

Smith & Nephew PLC, 885 F.3d 760, 780 (3d Cir. 2018) (citing J. McIntyre Mach., Ltd. v.

Nicastro, 564 U.S. 873, 877–85 (2011); Asahi Metal Indus. Co. v. Superior Court, 480 U.S.

102, 108–13 (1987); D’Jamoos v. Pilatus Aircraft, Ltd., 566 F.3d 94 (3d Cir. 2009)).

                                              8
        Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 9 of 13




       The Department declined to oppose the legal merits of that argument, and the

evidence appears to be undisputed. Through testimony from Mr. Moody and Mr.

Rafelson, the Guild intends to demonstrate that Guild members who participate in

Amazon FBA do not control where Amazon decides to store goods within the

company’s vast network of FBA facilities; Amazon does.

       Hence, the Department lacks personal jurisdiction over the Guild’s members

based on their participation in Amazon’s FBA program. And because the Department

cannot ground personal jurisdiction over Guild members based on Amazon’s decision

to store goods in the Commonwealth, the Department cannot demand that Guild

members register with the Department on that basis. See South Dakota v. Wayfair, 138

S. Ct. 2080, 2093 (2018) (citing Miller Bros. Co. v. Maryland, 347 U.S. 340, 344–45

(1954), for the proposition that states cannot impose tax obligations on parties over

whom they lack personal jurisdiction).

       For preliminary injunction purposes, the question is whether the argument’s

odds are “significantly better than negligible but not necessarily more likely than not,”

City of Harrisburg, 858 F.3d at 179; see also id. at n.3. The Guild suggests that its

personal jurisdiction argument—which rests on settled precedent and is unopposed

on the briefing record—meets that standard. Accordingly, the Guild will argue that it

established a likelihood of success on the merits.




                                              9
       Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 10 of 13




           b. Irreparable Harm

       The Guild intends to demonstrate—through testimony by Mr. Moody and Mr.

Rafelson—that the Guild and its members will suffer irreparable harm absent

injunctive relief. That harm takes several forms: the impairment of constitutional

rights, which cannot be redressed with damages; intangible business complications

and burdens; forgone opportunities; and distorting effects on the national e-

commerce marketplace and small businesses who are poorly insulated against those

effects.

           c. Impacts on Third Parties and the Public Interest

       The Court must consider how the requested injunction might benefit or harm

third parties and the public interest. The Guild intends to demonstrate and argue that

the public interest will be served by vindicating constitutional rights and mitigating

harmful effects on small businesses and the national e-commerce economy.

       The requested injunction would not of its own force restrict the Department

from collecting taxes from the Guild’s members. Without the ability to demand

registration, the Department’s efforts may be “inhibit[ed],” but federal law permits

injunctions that vindicate federal rights despite any such second-order effects. See

Direct Mktg. Ass’nn, 575 U.S. at 14. Moreover, the requested injunction would not

restrict the Department from seeking Amazon’s taxes directly from Amazon.

       The Guild acknowledges Pennsylvania’s interests in state tax matters, but

federalism cuts both ways here. Insofar as the Department is exceeding constitutional

                                           10
       Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 11 of 13




bounds on its authority, federalism and the interests of other states and their citizens

are served by enforcing those bounds. See Bristol-Myers Squibb Co. v. Superior Court, 137

S. Ct. 1773, 1780 (2017) (explaining how enforcing the “territorial limitations on the

power of the respective States” via personal jurisdiction doctrine protects the

“sovereignty of all of [the] sister States”). Due process also protects national

commerce: “[i]f there is a want of due process to sustain the tax, by that fact alone any

burden the tax imposes on the commerce among the states becomes ‘undue.’” Quill

Corp. v. North Dakota, 504 U.S. 298, 305 (cleaned up).

       Thus, the Guild intends to demonstrate that the preliminary injunction factors

favor relief.

                                Requested Injunction

       Based on the foregoing, the Guild will respectfully request that the Court enter

a preliminary injunction prohibiting Defendant Hassell from making or enforcing

demands that non-resident Guild members register with the Department because of

their participation in Amazon’s FBA program.

                                           ***

       Respectfully submitted this 28th day of April, 2021.

                                         s/ Aaron K. Block

                                         David F. Wilk
                                         ID#65992
                                         Lepley, Engelman, Yaw & Wilk, LLC
                                         140 East Third Street
                                         Williamsport, Pennsylvania 17701

                                            11
Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 12 of 13




                            570-323-3768
                            davew@lepleylaw.com

                            Aaron K. Block (admitted pro hac vice)
                            The Block Firm LLC
                            4200 Northside Parkway
                            Building 1, Suite 200
                            Atlanta, Georgia 30327
                            404-997-8419
                            aaron@blockfirmllc.com

                            Paul S. Rafelson (pro hac vice motion filed)
                            Rafelson Schick, PLLC
                            2255 Glades Road, Suite 319
                            Boca Raton, Florida 33431
                            833-326-6529
                            paul@frsattorneys.com
                            Counsel for the Online Merchants Guild




                              12
       Case 1:21-cv-00369-CCC Document 31 Filed 04/28/21 Page 13 of 13




                                Certificate of Service

      I hereby certify that I served the foregoing via the Court’s CM/ECF system

this 28th day of April, 2021.

                                       s/ Aaron K. Block
                                       Aaron K. Block




                                         13
